Citation Nr: 1420483	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.  He died in April 1987.  The appellant is the Veteran's surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Regional Office (RO) in Manila, Philippines, which denied the appellant's claim for service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran died in April 1987.  The death certificate lists the immediate cause of death as cardiorespiratory arrest, with an antecedent cause of pulmonary congestion, and underlying cause of death as chronic obstructive pulmonary disease (COPD), while ruling out congenital heart failure.  The death certificate does not indicate whether an autopsy was performed.

2.  At the time of his death, the Veteran was not service connected for any disability.  

3.  There was no cardiovascular, pulmonary, or related injury or disease in service or for many years thereafter.

4.  The Veteran's cause of death, cardiorespiratory arrest due to pulmonary disease, is not etiologically related to service.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that the VCAA notice requirements have been satisfied.  A January 2009 VCAA letter informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  There is no question regarding a rating in a DIC case and, because this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.  In March 2011, the appellant was provided with section 5103(a) DIC notice, which was followed by readjudication of the claim memorialized in a January 2013 SSOC.  In the January 2009 and March 2011 letters, VA informed the appellant of its obligation to obtain any records held by any federal agency.  These letters also informed the appellant that on her behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the appellant that she could obtain private records herself and submit them to VA.    

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  In September 2012 and December 2012, VA requested from Alferos Hospital the terminal hospital records, but the RO received no response from the hospital to either request.  The record contains the Veteran's service treatment records, post-service treatment records, private medical records, and the appellant's statements.  

A VA opinion was not obtained in conjunction with the appellant's claim, and the Board finds that an opinion is not "necessary to substantiate the claimant's claim for a benefit."  The Federal Circuit held in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), that 
38 U.S.C.A. § 5103A(a) does not require VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this regard, as discussed below, there is no competent evidence of record indicating that the Veteran's cardiorespiratory arrest or pulmonary disease was related to his active service, and no evidence of an in-service injury, disease, or event related to cardiorespiratory arrest or pulmonary disease; therefore, the Board finds that a medical opinion is not necessary to substantiate the DIC claim, and is satisfied that VA has provided all assistance required by the VCAA.  

Service Connection for the Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In this case, the Board finds that the weight of the competent evidence demonstrates no link between the terminal assessment of cardiorespiratory arrest or pulmonary disease and the Veteran's active service.  The Veteran separated from service in May 1946.  He died in April 1987.  The death certificate lists the immediate cause of death as cardio respiratory arrest, with an antecedent cause of pulmonary congestion, and underlying cause of death as COPD, while ruling out congenital heart failure.  At the time of his death, the Veteran was not service connected for cardiorespiratory disease, pulmonary disease, or any other disability.  

There was no evidence of cardiovascular, pulmonary, or a related injury or disease in service.  While in the February 2011 appeal to the Board (VA Form 9) the appellant contended that the enlistment and discharge examination reports reflect that the Veteran was diagnosed and treated for a hemorrhage in May 1946, the more probative, contemporary service treatment record evidence, both history and findings, is negative for complaints, symptoms, findings, diagnoses, or treatment for hemorrhages, cardiorespiratory or pulmonary disease, or any related symptomatology.  

There is no competent evidence to relate the Veteran's terminal disorders to service.  Two attempts were made to Alferos Hospital to obtain the terminal hospital records, but the RO received no response from the hospital.  A December 1978 private medical letter from the Makati Medical Center indicates that the Veteran was admitted to the Makati Medical Center in November 1978 for claudication of the lower left extremity and later underwent a bilateral aortafemoral bypass graft procedure.  The November 1978 hospitalization is the first evidence of cardiorespiratory symptomatology, some 32 years after service separation.  

A January 1984 physical examination report from the Naval Hospital conveys the Veteran was being treated for a urinary tract infection and that his medical history included periods of gastro-intestinal disorders, but that he was currently asymptomatic following treatment.  The Naval Hospital physician noted the Veteran's clinical assessment revealed no permanently disabling physical abnormalities.  In this context, such absence of complaints, findings, or treatment during service, at separation from service, or for many years thereafter, is highly probative evidence that the Veteran did not experience cardiorespiratory or pulmonary disease or symptomatology at any time during service or for many years thereafter.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds that this additional evidence showing no symptoms or treatment in service or since service weighs against a finding that cardiorespiratory or pulmonary disease was incurred in or is otherwise related to service.  38 C.F.R. § 3.303.

Regarding the appellant's statements as to the cause of the Veteran's death, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's cardiorespiratory arrest and pulmonary disease involve complex medical etiological questions concerning internal and complex disease processes of the vital organs of the cardiovascular and pulmonary systems that are diagnosed primarily on clinical findings or comprehensive medical testing, and are diagnosed only in minor part on symptomatology observable to a lay person.  The appellant is competent to relate symptoms that she observed the Veteran experience at any time; however, in the context of this case, where there is factually no in-service injury, disease, or event, or even symptoms in service, and no symptoms, findings, diagnosis, or treatment for over three decades after service in 1978, the appellant is not competent to render an opinion linking the Veteran's cardiorespiratory arrest and pulmonary disease and active service because such opinion requires specific medical knowledge and training, especially in the absence of symptoms or treatment for decades after service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (recognizing that an ACL tear is medically complex). 

For the above reasons, the Board finds the opinion in the April 1987 death certificate as to the cause of death and the absence of competent medical evidence that the cardiorespiratory and pulmonary diseases were caused by or related to service to be highly probative.  In weighing the evidence of record, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310, 3.312.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


